Case from Darlington district. The following points were ruled.
1. That where the verdict is for the defendant, he has no right to tax costs for the plaintiff’s witnesses, or to enter up judgment for any but his own costs.
2. That witnesses called and sworn at the trial, if it be not done fraudulently, and collusively, in order to increase costs, are intitled to their costs, though not subpoenaed. See 6 Mod. 11)5. 2 Stra. 1150. Doug. 557.
3. That notice is necessary to be given to the party against whom costs are taxed, of the taxation of costs ; unless the costs taxed, be for such ordinary business as is apparent by the record, and cannot admit of dispute.